TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00739-CV


                                 In re Michael Quinn Sullivan


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Michael Quinn Sullivan has filed a petition for writ of mandamus and an

emergency motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant the

motion and temporarily stay the trial court’s October 16, 2019 order pending further order of this

Court. See id. 52.10(b). In response, the real parties in interest have informed the Court that a

hearing is currently scheduled for October 30, 2019, on relator’s TCPA motion to dismiss and

his Rule 91a motion to dismiss. On the Court’s own motion, we stay only the hearing on

relator’s TCPA motion to dismiss. See id. No other proceedings, including the hearing on

relator’s Rule 91a motion to dismiss, are stayed. The Court orders the real parties in interest to

file a response to the petition for writ of mandamus on or before October 31, 2019.

               It is ordered on October 21, 2019.



Before Justices Goodwin, Baker, and Kelly